Case 2:19-cv-02384-TLP-dkv Document 28 Filed 09/09/19 Page 1of11 PagelD 240

RECEIVED
UNITED STATES OF AMERICA DISTRICT 5 aN SEP

WESTERN DISTRICT OF TENNESSEE

~9 PM I: 4g
WESTERN DIVISION AT MEMPHIS

 

Donella D. (pseudonym), . 4 vs Laaee Ha?
DOCKET NUMBER: ©
Vs 2:19-cv-02384-TLP-dkv

DEPARTMENT OF THE TREASURY, IRS
Steven T. Mnuchen, Secretary, DATE: September 09, 2019
Agency.

 

 

AMENDMENT TO COMPLAINT

 

TO THE HONORABLE CHANCELLORS AND/OR MAGISTRATES OF THE UNITED
STATES OF AMERICA DISTRICT COURT IN TENNESSEE FOR THE WESTERN
DISTRICT AT MEMPHIS

Pursuant to Fed. R. Civ. P.15(a)(1)(B), Plaintiff may amend her complaint as a matter of course
within 21 days after service of a responsive pleading. Defendants filed and served their Answer
on August 27, 2019.(DE #14). Therefore, pursuant to Fed. R. Civ. P. 15(a)(1)(B), Plaintiff is
entitled to the requested amendment. Plaintiff seeks permission to amend paragraphs 12, 14, 42,
and 44 to add “and the Rehabilitation Act of 1973, 29 U.S.C. 701, et seg.” In accordance with the
orders of 4 and 6 September 2019 signed by Judge Diane K. Vescovo entitled, Order Granting
Plaintiff's Motion to Amend Complaint. Plaintiff was ordered to provide an updated complaint
reflecting the amendments that had been approved. The updated paragraphs 12, 14, 42, and 44

are contained within the body of this updated pleading as follows:

Docket Number: 2:19-cv-02384-TLP-dkv Page lof 11
Case 2:19-cv-02384-TLP-dkv Document 28 Filed 09/09/19 Page 2of11 PagelD 241

I. JURISDIC TION AND PARTIES

1. This suit is brought and jurisdiction pursuant to section 107 (a) of the Americans with
Disabilities Act (hereafter “ADA”), 42 U.S. C. 12117, which incorporates by reference
706 of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-S.

2. All conditions precedent to jurisdiction under the Equal Employment Opportunities
Commission has been complied with.

3. Jurisdiction is specifically conferred upon this United States District Court by the
aforementioned statutes, as well as 28 U.S. C. 1331. Jurisdiction may also be appropriate
under 42 U.S.C. 1981, 1983, and 1985 (3), as amended by the Civil Rights Act of 1991,
Pub. L. No. 102 — 166, and any related claims under Tennessee law.

4. All conditions precedent to jurisdiction under the Equal Employment Opportunities
Commission has been complied with.

5. A charge against the Department of the Treasury was filed with the Equal Employment
Opportunities Commission division for the Office of Federal Operations’ and Plaintiff is
filing this claim within a 90 day timeframe allotted.

6. A notification of a right to file was issued to Plaintiff 15 March 2019.

7. Plaintiff filed with the United States District Court Western District of Tennessee 11 June
2019,

8. Plaintiff, Teresa Young, is a citizen of the United States and the state of Tennessee who
resides in Memphis, TN.

9. All the discriminatory employment practices herein were committed within the state of
Tennessee.

10. The Defendant, Department of the Treasury, (hereinafter “Agency”) is a federal entity of
the United States’ government with offices in Memphis, Tennessee, regional office in
Atlanta, Georgia and principal place of business in Washington, D.C.

11. The Agency is a Federal agency as defined in 5 U.S.C. 105.

12. Amended: The Agency is a “person” within the meaning of 101(7) of ADA, 42 U.S.C.
12111(7), and 701 of Title VII of the Civil Rights Act of 1964., 42 U.S.C. 2000e and the
Rehabilitation Act of 1973, 29 U.S. C. 701, et seq.

13. The Agency is engaged in an industry that affects individual and business taxation within
the meaning of Section 101(7) of the ADA, 42 U.S.C. 12111(7), and Section 701 of the
Civil Rights Act of 1964, 42 U.S. C. 2000e. 12111(7), and Section 702 of the Civil
Rights act of 1964., 42 U.S.C. 2000e.

Docket Number: 2:19-cv-02384-TLP-dkv Page 2 of 11
Case 2:19-cv-02384-TLP-dkv Document 28 Filed 09/09/19 Page 3of11 PagelD 242

14. Amended: The Agency employs over 25,000 or more employees and is an “employer”

15.

16.

17.

18.

19.

20.

21.

22.

23.

24.

25.

26.

27.

within the meaning of Section 101(5)(A) of the ADA, 42 U.S.C. and the Rehabilitation
Act of 1973, 29 U.S. C. 701, et seq.

Il. STATEMENT OF THE FACTS

Plaintiff is a military veteran with disabilities who was hired in December 2016 under a
VRA/VEOA federal announcement but due to a change in presidential administrations,

began work on 20 March 2017 as an Office Automation Clerk for the Department of the
Treasury (hereafter referred to as “Agency”).

On or about August 2017, Mary Yarbrough, a temporarily-assigned department manager,
attempted to force Plaintiff to sit in a smoker’s cubicle.

Plaintiff notified Yarbrough of the need for accommodations due to her disabilities which
included asthma, chronic sinusitis, bronchitis, and allergies.

Plaintiff completed the Agency’s Reasonable Accommodations’ sheet with
accompanying doctor confirmations.

Plaintiff filed an internal EO claim in August 2017.

Plaintiff was informed by EO counselor, Karen King that she could remain in the cubicle
that she had been sitting in for which the Operations’ manager, Reginald Carr, agreed.

Agency forced a furlough upon the Plaintiff 29 September 2017 to 1 January 2018.

Plaintiff was forced to return to work in an unpaid work status to attend an EO hearing
that was prolonged due to management’s non-response in November 2017.

Plaintiff returned to work on 2 January 2018 from furlough.

Plaintiff was immediately retaliated against upon her return for participation in a
protected activity, EO.

Plaintiff was harassed to sit in the smoker’s cubicle by seasonal team-manager, Alicia
Seawood and first-time departmental manager, Mary Yarbrough.

Plaintiff filed another EO claim and internal EDI/harassment reports which included
sexual harassment.

Plaintiff given a write-up January 2018 by Mary Yarbrough and Alicia Seawood
regarding a reasonable accommodation in violation of CRR§ 29 1614.702 (k) creating

Docket Number: 2:19-cv-02384-TLP-dkv Page 3 of 11
Case 2:19-cv-02384-TLP-dkv Document 28 Filed 09/09/19 Page 4of11 PagelD 243

28.

29.

30.

31.

32.

33.

34.

35.

36.

harm which is deemed as a reprimand as well as setting forth conditions of employment
due to this illegal act which included termination on 12 March 2018.

The American with Disabilities’ Act (hereafter “ADA”) and the Equal Opportunity
(hereafter “EO”) makes it illegal to harm Plaintiff through its Terms and Conditions of
Employment which states
“Employers may not discriminate when it comes to such things as hiring, firing, promotions, and
pay. It also means that an employer may not discriminate when... assigning work stations, or

setting any other terms or conditions of employment- however small. Harm is also receiving
reprimands, suspensions, or termination as a result of discriminatory action.”

Plaintiff was forced to sit in another cubicle by Yarbrough and Seawood which was
purposely set aside for her in a non-work-ready state.

Plaintiff made several requests to make cubicle work-ready and to accommodate her
disabilities.

Plaintiff included the lack of any accommodations at the assigned accommodations into
her EO claim along with sexual harassment/marital status from a manager within the
department.

Plaintiff had an internal mediation which was brought to a close on 6 March 2018.

On 6 March 2018, seasonal team manager; Alicia Seawood retaliated against Plaintiff for
EO participation, by demanding that Plaintiff provide her with her badge number.

7 March 2018, management demanded that she clean out her former cubicle.

8-9 March 2018 Plaintiff was progressive asked for more information.

10-11 March 2018 was a weekend and on 12 March 2018, Plaintiff returned to work and
was terminated where she was asked by Mary Yarbrough, acting manager, for her badge.

37. As stated on letter of termination, Plaintiff was terminated due to two write-ups.

38.

39.

One write-up of January 2018 pertained to reasonable accommodations: It is illegal to
terminate anyone due to reasonable accommodations as well as to retaliate against an
employee.

One write-up of 22 February 2018 pertained to filing for a manager who refused to
respond to any of Appellant’s copious emailed requests for filing. This manager, Sirina
Wilkins, informed Plaintiff that she no filing which was confirmed via email. Plaintiff

Docket Number: 2:19-cv-02384-TLP-dkv Page 4 of 11
Case 2:19-cv-02384-TLP-dkv Document 28 Filed 09/09/19 Page 5of11 PagelD 244

was retaliated against by Mary Yarbrough for this second write-up as a response to an
earlier email sent that day by Plaintiffto Yarbrough and her supervisor, Reginald Carr,
requesting update on state of requested items for the non-work ready cubicle.

40. It is illegal to terminate anyone due to reasonable accommodations as well as to retaliate
against an employee for asking for updates and/or or requesting accommodations which
was done by Plaintiff.

41. Tennessee Department of Labor and Workforce Development in its March 2018 decision
concluded that Appellant’s termination was the result of requests for reasonable
accommodations that went unfulfilled and retaliation for applicant filing EO complaints
against regarding the latter and other complaints.

Iti. CLAIM FOR RELIEF

42. Amended: Plaintiff is an individual with a “disability” as defined in Section 3(2) of the
Americans with Disabilities Act (“ADA”), 42 U.S.C. 12102 and the Rehabilitation Act
of 1973, 29 U.S. C. 701, et seq. Plaintiff has

a.) a physical and mental impairments that substantially limits one or more major life
activities [which are defined as in 2A: (2) Major life activities “For purposes of paragraph (1), major
life activities include, but are not limited to, caring for oneself, performing manual tasks, speaking, breathing,
learning, reading, concentrating, thinking, communicating, and working. ”]

b.) a record of such an impairment; and

c.) is regarded by the Agency as having such impairments [which states in paragraph (3a...
“An individual meets the requirement of “being regarded as having such an impairment” if the individual
establishes that he or she has been subjected to an action prohibited under this chapter because of an actual or
perceived ply sical or mental impairment whether or not the impairment limits or is perceived to limit a major

life activity.)]”

43. The Merit Systems’ Protections Board sets forth that probationary employees possess the
same rights as an applicant that includes protections against discrimination due to
disability and participation in protected activities which includes EO, including
retaliation for such participation.

44. Amended: Plaintiff is a qualified individual with a disability within the meaning of
Section 101(8) of the ADA, 42 USC. 12111(8) and the Rehabilitation Act of 1973, 29
U.S. C. 701, et seq. in that the Plaintiff is an individual with a disability who, with or
without reasonable accommodation, can perform the essential functions of the job as an
Office Automation Clerk.

45. As per the Office of Disability in Employment, “To fully participate in the workforce,
applicants and employees with disabilities must have access to and use of information

Docket Number: 2:19-cv-02384-TLP-dkv Page 5 of 11
Case 2:19-cv-02384-TLP-dkv Document 28 Filed 09/09/19 Page 6of11 PagelD 245

46.

47.

48.

49.

50.

51.

52.

and data that is comparable to the access and use by applicants and employees without
disabilities,” Plaintiff should have received comparable working technology that her
peers utilized.

Title VII makes it an unlawful employment practice for a person covered by the Act to
discriminate against an individual "because she has opposed any practice made an
unlawful employment practice by this subchapter, or because he has made a charge,
testified, assisted, or participated in any manner in an investigation, proceeding, or
hearing under this subchapter." 42 U.S.C. § 2000e-3(a). Plaintiff was retaliated against
for reporting retaliatory events against her through several protected channels including
internal complaint hotlines which resulted in inter alia constant harassment, insufficient
technology, verbal harassment, and termination.

5 U.S.C. §2302(b)(1)-(b)(13) makes it illegal and a prohibited personnel practice to take
a personnel action against an employee because of whistleblowing.

5 C.F.R. § 315.803(b) states that when an agency proposes to terminate an employee
serving a probationary or trial period for reasons based in whole or in part on conditions
arising before his appointment, the employee is entitled to the following:(a) Notice of
proposed adverse action.[and] (b) Employee’s answer. The employee is entitled to a
reasonable time for filing a written answer to the notice of proposed adverse action and
for furnishing affidavits in support of his answer. Employee was not provided with an
advance written notice stating the reasons and the opportunity to provide a written answer
to the notice of adverse action.

5 CFR § 315.804 discusses unsatisfactory performance or conduct. Within the Agency
performance is measured in the form of evaluations. Plaintiff never received her annual
evaluation which was due in January 2018 and/or any evaluation, as well as any training
from the management team of the department that she was assigned to at time of
termination.

Plaintiff was a Bargaining Agreement employee and signed a bargaining agreement
contract with the Agency guaranteeing Plaintiff permanent seasonal employment from
January to August 2018.

Agency is in breach of contract through the termination action of 12 March 2018.

Under Article 12, Section 4 of the Agency’s bargaining agreement it states that “the
ending date for an employee’s annual rating period shall be based the month determined
by the last digit of the employee’s social security number.” Due to this bargaining
agreement statute, Plaintiff was to provide with an annual evaluation in January 2018 but
she was not. If there were any performance issues it was to be documented on it but
management failed to provide Plaintiff with this evaluation.

Docket Number: 2:19-cv-02384-TLP-dkv Page 6 of 11
Case 2:19-cv-02384-TLP-dkv Document 28 Filed 09/09/19 Page 7of11 PagelD 246

53. Under Article 12 Section 3 of the Agency’s bargaining agreement and pursuant to 5
U.S.C. §§ 9508 and 4302 job performance is to be documented on the annual evaluation
that Plaintiff never received from management and Plaintiff must be provided with a
Critical Job Evaluation checklist from the management of the exact department that he or
she works for that informs Plaintiff of the duties that she is to perform. Operations 2,
Department 2 of the Accounts Management team of the Agency located at Memphis, TN
never provided Plaintiff with a Critical Job Evaluation checklist. Therefore, any and all
conduct and/or performance issues were the result of management’s improper
procedures.

54.5 CFR § 315.806 probationary employees have the same rights as an applicant which
includes protections from discrimination due to disability, reasonable accommodations
for known disabilities, as well as participation in a protected activity including EO as the
Agency is an EO/AA employer and the Agency is a “person” within the meaning of
101(7) of ADA, 42 U.S.C. 12111(7), and 701 of Title VII of the Civil Rights Act of
1964., 42 U.S.C. 2000e.

55. Plaintiff filed internal EO claims which included sexual harassment, disability, and
reasonable accommodations.

56. On Plaintiff's termination letter, Plaintiff is terminated due to reasonable
accommodations that she protested through internal EO filings in which Plaintiff was
purposely assigned to a non-work ready cubicle by a department manager that had over
four months to make work-ready and who was in violation of PPP (prohibited personnel
practice: 5 C.F.R. §335.103(c )1)(i)) that impaired Appellant’s ability to do her job.

57. Plaintiff wore a carpal tunnel brace on her left hand and forearm each day to work. The
sight of this device provided a visual perceived disability. She was limited and/or slowed
in certain functions. In Section 3 (2) of the Americans with Disabilities Act (“ADA”), 42

U.S.C. 12102 in paragraph (3a... “An individual meets the requirement of “being regarded as
having such an impairment” if the individual establishes that he or she has been subjected to an action
prohibited under this chapter because of an actual or perceived physical or mental impuirnrent whether or

not the impairment limits or is perceived to limit a major life activity.)]’”” Plaintiff cannot thus be
discriminated against for her disability.

58. Plaintiff cannot be terminated due to the failures of management.

59. The actions of two management personnel (Mary Yarbrough and Alicia Seawood) were
the basis for termination and disability discrimination against the Complainant. However,
both management personnel were illegally in a position of management because in
federal government no one can obtain multiple details/temporary assignments in one year
without returning to their original position for one year after which, a second detail can
be obtained: 5 C.F.R. 335.103 violation. Any and all write-ups that Plaintiff received
from these two personnel as well as any and all influence to terminate Plaintiff is to be
dismissed due to lack of authority.

Docket Number: 2:19-cv-02384-TLP-dkv Page 7 of 11
Case 2:19-cv-02384-TLP-dkv Document 28 Filed 09/09/19 Page 8o0f11 PagelD 247

60.

61.

62.

63.

64.

65.

66.

67.

68

Plaintiff was allegedly terminated for the lack of filing of a team manager, Sirina
Wilkins. Sirina Wilkins never informed Plaintiff of any filing verbally or in writing.
Plaintiff has dutifully proven that Plaintiff sent several emails to her as well as walked to
her office regarding filing. However, on 21 February 2018, Plaintiff spoke with Wilkins
and Wilkins confirmed that there was no filing to be done which was confirmed via
email.

On 22 February 2018 after Plaintiff asked yet again for keys to the cubicle cabinets of the
non-work-ready cubicle which was assigned to her as a reasonable accommodations by
Mary Yarbrough-acting department manager who was in violation of 5 C.F.R. §335.103(c¢
)1)(i)), she chose to retaliate against Plaintiff by writing her up for non-completion of
filing of Sirina Wilkins. Yarbrough stated that Plaintiff failed to get with Wilkins
regarding filing. However, Plaintiff has proven through several emails (Exhibits D7,
D7A, and D7B) that pre-date the write-up that Plaintiff attempted to get with Wilkins of
several occasions which culminated in Wilkins informing her that there was no filing to
be done.

5 U.S.C. §2302(b)(1)-(b)(13) makes it illegal and a prohibited personnel practice to take
a personnel action against any employee because of the exercise of an appeal, complaint,
or grievance right.

On March 6, 2018, internal EO counselor, Aurora Lara, distributed notification of the
closure of mediation to Plaintiff's internal complaint.

On March 6, 2018, seasonal assigned team manager, asked Plaintiff to provide her badge
number to her and on each day thereafter, more information was asked of Plaintiff to
supply to management.

Four business day/work days later, Plaintiff is terminated on12 March 2018. Each reason
cited was contained in Plaintiff's internal EO charges. The charge whose mediation
closed on 6 March 2018 has now been elevated to the Office of Federal Operations’
Equal Opportunity Commission: Docket # 0120181526.

Plaintiff is a disabled veteran and needed accommodations that were never provided to
her.

Plaintiff had to order several accommodations for herself as proven to the Merit Systems

Protections Board. Management of the Agency never ordered any item to accommodate
Plaintiff.

. Plaintiff made several internal complaints due to the lack of accommodations and other

EO filings which in turn were listed as reasons for her termination on termination letter.

Docket Number: 2:19-cv-02384-TLP-dkv Page 8 of 11
Case 2:19-cv-02384-TLP-dkv Document 28 Filed 09/09/19 Page9Yof11 PagelD 248

69.

70.

71.

5 U.S.C. §2302(b)(1)-(b)(13) makes it illegal and a prohibited personnel practice to
discriminate against an employee on the basis of conduct, which does not adversely affect
the performance of the employee, including discrimination based on sexual orientation.

The Civil Service Reform Act (CSRA), which covers federal agencies, contains several
rules designed to promote fairness in federal personnel actions and prohibit
discrimination against applicants and employees with disabilities.

Under CRR§ 29 1614.702 (k) ‘The term issue of alleged discrimination means one of the
following challenged agency actions affecting a term or condition of employment as listed on
EEOC Standard Form 462 Appointment/hire; assignment of duties; awards; conversion to
full time; disciplinary action/demotion; disciplinary action/reprimand; disciplinary
action/suspension; disciplinary action/removal; duty hours; evaluation/appraisal:
examination/test; harassment/non-sexual; harassment/sexual; medical examination;
pay/overtime; promotion/non-selection; reassignment/denied; reassignment/directed:
reasonable accommodation; reinstatement; retirement; termination; terms/conditions of
employment; time and attendance; training; and, other.

IV. PRAYER FOR RELIEF

Plaintiff respectfully prays the court to grant the following relief:

1.

Agency be found as being discriminatory against Plaintiff especially as it pertains to

CRR§ 29 1614.702 (k).

. Agency decision to terminate be overturned due to lack of staff authority: 5 C.F. R.

335.103 violation.

Order that Agency be found guilty of EEO MD-110.

Order that Plaintiff be returned to work effectively immediately.

Order that Plaintiff be awarded back pay, medical benefits, and a restoration of
retroactive retirement contributions with interest and Agency matches she would have
earned during March 13, 2018 to the present date.

Order that the Plaintiff be transferred to a different department and/or under different
team and departmental management upon return to work.

Grant such other and further relief as may be just and proper.

Docket Number: 2:19-cv-02384-TLP-dkv Page 9 of 11
Case 2:19-cv-02384-TLP-dkv Document 28 Filed 09/09/19 Page 100f11 PagelD 249

V. CONCLUSION

For the foregoing reasons, Plaintiff requests that the Court grant her leave until 1 October 2019
to receive a full investigation of the remanded claim by the Agency because to not do so would
clearly reflect a violation of the Agency with reference to EEO MD-110, Chapter 6 in which
sanctions should be imposed on the Agency for failure to investigate the claims and attempting
to ensure the lack of addition to the case of the claims it dismissed.

Petitioner has two cases regarding the same matter against the Defendant. One has been thrust to
the reviewed by the United States District Court while the other, case 490-2019-00087X resides
with the EEOC —Administrative Court at Memphis. These two cases pertain to the inter alia same
matters: discrimination, retaliation, and wrongful termination.

Moreover, a continuance would also allow the Petitioner to obtain a court-appointed attorney,
obtain progress upon the connecting case to this claim which is currently with the administrative
court division of the Equal Employment Opportunities Commission at Memphis to see if they
can be joined, as well as to extend requests for mediation if Defendant is willing to attend a

mediation to resolve these two cases of likekind.
Respectfully submitted this 9th day of September, 2019.

LAI &, f

Donella D. Plant

Docket Number: 2:19-cv-02384-TLP-dkv Page 10 of 11
Case 2:19-cv-02384-TLP-dkv Document 28 Filed 09/09/19 Page 11of11 PagelD 250

1 ©

CERTIFICATE OF SERVICE

In accordance with the order of 4 September 2019 by Judge Diane K. Vescovo entitled, Order
Granting Plaintiff's Motion to Amend Complaint, Plaintiff was ordered to provide an updated
complaint reflecting the amendments that had been approved.

I, Donella D. (psuedonym), Plaintiff, in Docketed Case number 2:19-cv-02384-TLP-dkv certify that
AMENDED COMPLAINT has been filed with the UNITED STATES OF AMERICA
DISTRICT COURT WESTERN DISTRICT OF TENNESSEE WESTERN
DIVISION AT MEMPHIS

and THUS SERVED ONTO THE FOLLOWING PERSONNEL:

UNITED STATES OF AMERICA DISTRICT COURT
WESTERN DISTRICT OF TENNESSEE

WESTERN DIVISION AT MEMPHIS

Judge Diane K. Vescovo

Memphis, TN 38103

and

Jason Martin, esq.

and/or Monica Simmons, esq.
Dept. of Justice

167 North Main Suite 800
Memphis, TN 38103

Respectfully submitted this Sth day of September, 2019

. ° /
/
“ Lo Le Lp)

Donella D., te

Docket Number: 2:19-cv-02384-TLP-dkv Page 11 of 11
